Citation Nr: 0607061	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  02-06 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right elbow 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right middle 
finger amputation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran had active military service from June 1946 to 
January 1947 and from April 1951 to April 1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Waco, Texas Regional 
Office (RO), in which the RO reopened the previously denied 
claim of entitlement to service connection for a right middle 
finger amputation and denied the claim of service connection.  
The RO also denied a claim of entitlement to service 
connection for a right elbow disorder.  

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  Therefore, the issue regarding the claimed right 
middle finger amputation has been characterized on the title 
page accordingly.  

In May 2003, the veteran testified at a hearing before the 
undersigned at the RO.  The transcript of the veteran's 
testimony has been associated with his claims file.  The 
Board remanded the case in October 2003 for additional 
development of the evidence.






FINDINGS OF FACT

1.  A right elbow disorder was not shown during service, and 
is not shown to be related to service.

2.  In an October 1969 rating decision, the RO denied service 
connection for a right middle finger amputation; the RO 
notified the veteran of that decision and of his appellate 
rights, but he did not appeal that determination and the 
decision became final.

3.  Evidence added to the record since the October 1969 
rating decision does not bear directly and substantially upon 
the specific matters under consideration, is cumulative or 
redundant of the evidence previously of record, and by itself 
or in connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims.


CONCLUSION OF LAW

1.  A right elbow disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

2.  The unappealed October 1969 decision, which denied the 
veteran's claim of service connection for a right middle 
finger amputation is final.  38 U.S.C.A. §§ 5107, 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

3.  Evidence received since the October 1969 rating decision 
is not new and material; the claims of entitlement to service 
connection for a right middle finger amputation is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties of Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of April 2001, 
January 2004 and August 2005 letters from the AOJ to the 
veteran.  The April 2001 and January 2004 letters informed 
the veteran of what evidence was required to substantiate the 
claims of service connection and of his and VA's respective 
duties for obtaining evidence.  The veteran was also asked to 
submit evidence and/or information in his possession to the 
AOJ.  In the August 2005 letter, the veteran was more 
specifically advised of the evidence required to reopen the 
previously denied claim, as well as once again notifying him 
of the evidence needed to substantiate the claim of service 
connection.  That letter again advised him of his and VA's 
respective duties for obtaining evidence and to submit 
evidence and/or information in his possession to the AOJ.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was 
provided to the veteran after the initial adjudication, the 
veteran has not been prejudiced thereby.  The content of the 
notice provided to the veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
veteran been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  Following the issuance of the letter, the veteran 
submitted statements in September 2005 indicating that he had 
given all the information that is available.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.

With respect to the duty to assist, the RO has obtained the 
veteran' service medical records, as well as private medical 
and VA treatment records.  It is noted that in the a 
September 2005 statement, the veteran referenced treatment at 
Fort Smith Arkansas and Fort Hood, Texas but noted that those 
records were destroyed in a fire several years later.  He 
also indicated that he had seen several private doctors 
throughout the years regarding the claimed injuries.  He 
indicated that he was not able to remember all of their names 
and that as to Dr. Kelser, he did not know his current 
location.  Based on the veteran's statement, there is no 
further development possible regarding the mentioned 
treatment records.  The Board finds that the RO's actions 
comply with duty to assist requirements.  38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c)(1).  It is noted that a 
medical examination or opinion regarding the claimed right 
elbow has not been obtained.  However, as discussed in detail 
below, there is inadequate evidence to require that a VA 
examination is necessary with regard to the claim of service 
connection for a right elbow disorder.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (there must be some 
evidence of a causal connection between the alleged 
disability and the veteran's military service to trigger VA's 
obligation to secure a medical opinion pursuant to 38 
U.S.C.A. § 5103A(d)).  In the absence of new and material 
evidence, as will be discussed fully below, medical 
examinations or opinions are not required with regard the 
remaining issue.  See 38 C.F.R. § 3.159(c)(4)(C)(iii) (2005).  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.

II.  Claim of Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

As a preliminary matter, although the Board has reviewed the 
lay and medical evidence in detail, it will discuss the most 
pertinent evidence, focusing on the findings bearing on 
whether the claimed right elbow disorder had its onset or was 
otherwise related to his periods of active duty.  See 
Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

After a full review of the record, the Board finds that the 
preponderance of the evidence is against granting entitlement 
to service connection for a right elbow disorder.  

The veteran has asserted he has a right elbow disorder as a 
result of an injury inservice.  During his testimony before 
the undersigned Veterans Law Judge in May 2003, he asserted 
that he injured his right elbow in 1952 while working on a 
bridge on the Rhine River in Germany during service.  He 
indicated that he received treatment at the dispensary and a 
bandage was placed on the elbow.  He testified that he 
receives treatment for pain of the right elbow currently.  In 
a September 2005 statement, the veteran asserted that he 
injured his right elbow in 1955 and was hospitalized in Fort 
Smith, Arkansas.

With regard to the claimed right elbow disability, the 
service medical records do not show any complaints, findings, 
treatment or diagnosis of a right elbow injury during 
service.  The veteran contends that he suffered an injury to 
the right elbow in service, variously asserting that this 
injury occurred either in 1952 in Germany or in 1955 at Fort 
Smith, Arkansas.  The contemporaneous service medical 
records, however, do not show the occurrence of and treatment 
for such injury.  It is noted that the service medical 
records were obtained and associated with the claims folder 
in May 1955 in connection with an earlier service connection 
claim.  The post service medical evidence includes private 
outpatient treatment records dated from June 1995 to June 
2000.  The first diagnosis of a right elbow disorder is noted 
in an October 2004 private doctor's statement which indicated 
that the veteran had been a patient since 1990 and had 
reported that he had a service related disability for his 
right wrist, elbow and hand problems.  The veteran further 
reported that the extremity difficulties has been present 
since he was in the military and had not improved since his 
time in service.  It was noted that the diagnoses included 
bursitis of the right elbow.  The post service VA outpatient 
treatment records are negative for complaints, findings or a 
diagnosis of a right elbow disorder.  There is no competent 
medical evidence linking any currently diagnosed right elbow 
disorder with the veteran's active service.

Although the veteran asserts he currently has a right elbow 
disorder as a result of his service, he is not competent to 
provide evidence that requires medical knowledge.  While a 
lay person is competent to describe symptoms that he might 
have observed, see Charles v. Principi, 16 Vet. App. at 374, 
a lay person is not competent to render medical diagnoses or 
to establish an etiological relationship between a disability 
and his time in service; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions; see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In this regard, the record includes a 
May 1965 statement of a service comrade indicating that he 
recalled an accident involving the veteran on a bridge over 
the Rhine River.  That statement did not include any 
information as to when the injury occurred or what injury was 
sustained.  As indicated above, the contemporaneous service 
medical records do not document an elbow injury.  The Board 
finds that the lay statement of the service comrade has no 
probative value as it does not include any facts regarding 
the claimed injury.  Therefore, the Board concludes that any 
currently noted right elbow disorder was not incurred in or 
aggravated during active service or any incident therein.  

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Claims to Reopen

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  Such a decision is not subject to 
revision on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2005).  A claimant has one year from notification of a 
decision of the agency of original jurisdiction to file a 
notice of disagreement (NOD) with the decision, and the 
decision becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 
3.160(d), 20.302(a) (2005).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  As defined by the regulation in effect 
when the appellant filed his application to reopen the claims 
of service connection in June 2001, new and material evidence 
meant evidence not previously submitted to agency decision 
makers, which bore directly and substantially upon the 
specific matter under consideration, which was neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. § 
3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

In this regard, the Board reiterates that the VCAA is 
effective November 9, 2000, with the exception of the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  66 Fed. Reg. 45,620, 45,629.  The amended 
definition of new and material evidence, codified at 38 
C.F.R. § 3.156(a) (2003), is not liberalizing and applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  66 Fed. Reg. 45,620, 45,629; see 
also Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003).  It does not 
apply to the appellant's petition to reopen because the 
appellant filed it at the RO in April 2000.

In October 1969, the RO denied a claim of entitlement to 
service connection for amputation of the right middle finger, 
on the basis of that an injury to the right middle finger 
during service was not show by the evidence of record.  It is 
noted that the veteran sustained a fracture of the right 
carpal navicular bone during service and by that same rating 
action service connection for a healed fracture of the right 
carpal navicular was granted. The RO notified the veteran of 
the denial of service connection for amputation of the right 
middle finger and of his appellate rights in a letter dated 
in October 1969.  The veteran did not appeal and this 
decision became final.

The evidence of record at the time of the October 1969 
decision included the service medical records which did not 
show findings or a diagnosis of an injury to the right middle 
finger in service.  A report of VA examination in May 1953 
and VA outpatient records dated in June and July 1955 do not 
include any evidence regarding the claimed right middle 
finger injury.  A May 1962 statement of Dr. Butler indicated 
that the veteran had been under his care for several years 
and had been treated for aspergillosis of both ears.  It was 
noted that the veteran had an amputation of the distal 
phalanx of the middle finger, "left" hand, which the 
veteran claimed was done while in the service of the United 
States.  A July 2002 VA examination report pertained only to 
the veteran's ears.  A May 1965 statement of a service 
comrade indicated that he recalled an accident involving the 
veteran on a bridge over the Rhine River.  That statement did 
not include any information as to when the injury occurred or 
what injury was sustained.

The evidence received since the October 1969 rating decision 
includes private outpatient treatment records dated from June 
1995 to June 2000; statements of Dr. Naberhaus dated in April 
and July 2000 and October 2004; a July 2000 VA examination 
report pertaining only to the veteran ears; lay statements 
dated in November 1962 but received in October 2000; VA 
outpatient records dated from March 200 to June 2005; 
statements of the veteran; and his testimony in May 2003.

An April 2000 private outpatient treatment record noted a 
reported history of right ring finger injury in German in 
1952 and the assessment included right ring finger 
amputation.  A July 1996 private x-ray report included an 
impression of amputation of the distal phalanx third finger.

An April 2000 statement signed by Dr. Naberhaus, noted the 
veteran had amputation of the ring finger in 1952  In a July 
2000 statement, Dr. Naberhaus noted that the veteran reported 
that he had service related disability for his right hand 
problems and the diagnoses included arthritis middle finger.  
In an October 2004 statement, Dr. Naberhaus again noted that 
reported service connected disability of the right hand and 
also noted that the veteran reported that the extremity 
problems had been present since the military and had not 
improved since his time in service.  The diagnoses included 
arthritis of the right middle finger.  

The November 1962 statements of J.A.F., a service comrade 
indicates that he was unable to remember an accident as 
described by the veteran and indicated that the veteran 
should provide either more detail and that he was going to 
attempt to obtain addresses of others in the company at that 
time.  These two statement do not contain any pertinent 
regarding the claimed injury.

VA outpatient records dated from July 2000 to July 2005 do 
not show any treatment for the claimed right middle finger 
disability and July 2000 VA examination report referred only 
to the veteran's ears. 

In May 2003 the veteran testified that he sustained an 
amputation of the right middle finger during service in 
Germany while working on a bridge.  He asserted that the 
finger got caught in a chain on the side of the pontoon 
bridge and was amputated.  In a September 2005 statement, he 
made essentially the same assertions regarding the claim 
injury.  

With regard to the claims pertaining to the contended right 
middle finger amputation, the evidence submitted since the 
October 1969 rating decision is new because it was not of 
record at the time of that RO determination.  It is, however, 
cumulative because it merely shows the presence of a right 
middle finger amputation with a history reported by the 
veteran that the injury occurred during service.  The 
evidence of record at the time of the prior decision was 
essentially the same, including notations in the post service 
medical records of a amputation of the right middle finger 
reported to have occurred in service, but without any 
evidence in the service medical records showing that such 
injury did occur in service.  There is nothing in any of the 
additional evidence to substantiate the contention that the 
injury occurred in service.  As such the new evidence shows 
the current right middle finger amputation.  To the extent 
the private treatment records note the reported history of an 
injury in service, these records are not material because any 
notation of the reported injury is based solely on the 
veteran's reported history, the same history reported at the 
time if the previous denial.  A bare transcription of lay 
history is not transformed into competent medical evidence 
merely because the transcriber happens to be a medical 
professional.  See LaShore v. Brown, 8 Vet. App. 406 (1995).  
As such, the evidence is not material because none of it, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.


ORDER

Service connection for a right elbow disorder is denied.

New and material evidence not having been submitted, the 
application to reopen claims of service connection for right 
middle finger amputation is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


